Title: To Thomas Jefferson from Thomas Appleton, 22 March 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Leghorn 22nd. March 1805
                  
                  About five years since I requested my brother in law Samuel Emery of Philadelphia to make enquiry for a certain Carlo Bellini, a tuscan by birth, and who left this country nearly forty years ago for Virginia.—By information he rec’d from you Sir; it appear’d, that this person was then professor of languages in St. Mary’s college, and a short time after, a letter was handed me from Bellini containing one for his sisters in florence. from that period, they have not had any direct intelligence from him; but they have been lately inform’d by Mr. Mazzei, that their brother is since dead.—I mention these circumstances to apologize for my now inclosing you a Memoria which I have this day receiv’d from his Excellency the Governor of Leghorn, by order of the government of florence and in behalf of the two sisters Bellini,—I should not trouble you Sir on this business if through any other channel I could obtain for them the information which is the object of the Memoria. I therefore now inclose you the original, and have ventured to assure the Governor, that in due time I shall be able to reply to it.—
                  I have this moment receiv’d from Mr. Fabbroni the inclosed book and letter which he desires I would transmit to you.— 
                  I have the honor to be with Sincere respect your devoted Servant—
                  
                     Th: Appleton 
                     
                  
               